Citation Nr: 0601595	
Decision Date: 01/19/06    Archive Date: 01/31/06

DOCKET NO.  04-22 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for eye injury.


REPRESENTATION


Appellant represented by:	Arizona Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Meijken Westenskow, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1950 to 
September 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which denied the benefits sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Excluding pterygium, the veteran does not have a 
disability related to an in-service eye injury.  


CONCLUSION OF LAW

An eye injury was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 4.9 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, the Board must 
examine VA's duties under the Veterans Claims Assistance Act 
of 2000 (VCAA).  The VCAA directs that VA shall apprise a 
claimant of the evidence necessary to substantiate his/her 
claim for benefits and make reasonable efforts to assist the 
claimant in obtaining evidence unless there is no reasonable 
possibility that such assistance will aid in substantiating 
the claim.

In letters dated in March, July, and November 2003, VA 
notified the veteran of the information and evidence needed 
to substantiate and complete his claim.  The letters 
additionally noted what evidence the veteran was responsible 
to provide, and what evidence VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letters also generally advised the veteran to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  

VA must provide VCAA notice to a claimant before the agency 
of original jurisdiction (AOJ) issues an unfavorable decision 
on a claim for VA benefits.  See Pelegrini v. Principi, 18 
Vet. App. 112, 119-20 (2004).  In this case, VA gave the 
veteran initial VCAA notices in March and July 2003, prior to 
the August 2003 AOJ decision on appeal.  Thus, the Board 
finds that VA met its duty to notify the veteran of his 
rights and responsibilities under the VCAA.  

The Board also finds that VA complied with the VCAA's duty to 
assist by aiding the veteran in obtaining evidence and 
affording him an opportunity to testify before an RO hearing 
officer and/or the Board, even though he declined to do so.  
The veteran stated that he had eye surgery at a private 
clinic in 1992, and the RO requested a record of that 
treatment from the facility in a letter dated in May 2004.  
In June 2004, the clinic indicated that the treating 
physician had retired, and that his patients' records were 
transferred to another eye clinic.  The RO requested the 
records from that clinic in July 2004, but in August 2004 the 
clinic indicated that it had no records for the veteran on 
file.  In a letter dated June 2004 and in the September 2004 
Supplemental Statement of the Case, the RO notified the 
veteran that there were no treatment records for the veteran 
at the clinics.  The veteran submitted billing statements 
related to the treatment, which indicated that he had 
received Kerato Refractive surgery and accompanying treatment 
in 1992.  Thus, all known and available records relevant to 
the issue on appeal were obtained and are associated with the 
veteran's claims file, and the veteran does not contend 
otherwise.  

The VCAA requires that VA provide an examination if necessary 
to decide a claim.  An examination is necessary if the 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim but otherwise contains 
evidence of a current diagnosed disability or symptoms of a 
disability, evidence of an in-service injury or disease, and 
evidence that the veteran's disability or symptoms may be 
associated with the in-service injury or disease.  See 38 
C.F.R. § 3.159(c)(4).  In this case, there is evidence that 
the veteran has a current eye disability and that he 
sustained an in-service eye injury as a result of a 1951 mine 
explosion.  There is additionally medical evidence of a nexus 
between the veteran's disability and service; during an 
examination in February 1958, VA physicians examined the 
veteran's eyes for powder burn injuries and performed a 
surgical procedure to remove bilateral pterygium.  In March 
1958, VA determined that pterygium was caused by the 1951 
explosion and granted service connection for the condition.  
There is no medical evidence that the veteran sustained other 
eye injuries as a result of powder burns or the mine 
explosion.  Therefore, additional medical evidence is not 
required to decide the claim, and the Board finds that VA has 
done everything reasonably possible to notify and to assist 
the veteran and no further action is necessary to meet the 
requirements of the VCAA.  

The veteran claims that he sustained an in-service eye injury 
due to a 1951 mine explosion.  The veteran's service medical 
records contain no indication that he sought treatment for 
eye injuries related to that incident, and his 1953 
separation examination contains a notation that he did not 
sustain any in-service injury or illness.  The veteran was 
treated for pterygium during service, but his service medical 
records do not note that he complained of other in-service 
eye problems.  

The veteran's separation examination notes that the veteran 
had pterygium during service.  In February 1958, the veteran 
sought treatment for injuries resulting from powder burns, 
and VA physicians performed a surgical procedure to remove 
bilateral pterygium.  The physicians did not note 
symptomatology of or diagnose the veteran as having any other 
eye condition.  The veteran was granted service connection 
for pterygium in 1958.

The veteran's post-service medical records show that the 
veteran was diagnosed as having cataracts and 
blepharochalasis.  An Indian Health Service physician 
conducting an examination in December 1997 noted that the 
veteran stated that he had sustained an injury to both eyes 
as a result of a mine explosion in 1955.  

The veteran was also diagnosed as having refractive errors 
and presbyopia in both eyes.  In 1992, private physicians 
performed a radial keratotomy, which resulted in residual 
scarring.  An Indian Medical Service physician noted in 
December 1996 that the surgery had poor results.  In a 
January 2000 Indian Health Service examination, the veteran 
stated that he had experienced epiphora since his 1992 radial 
keratotomy, and he was diagnosed as having dry eye syndrome 
in that and subsequent examinations.

Service connection for VA compensation purposes will be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated by service.  See 38 U.S.C.A. § 
1110; C.F.R. § 3.303(a).  When considering whether to grant 
service connection for a disability, VA shall consider all 
information and lay and medical evidence of record in a case.  
See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  Service 
connection is established by showing that the veteran 
sustained an in-service injury or disease, that the veteran 
developed a chronic disability, and that the in-service 
injury or disease proximately resulted in the disability.  
See, e.g., Hickson v. West, 12 Vet. App. 247, 253 (1999).  

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Because these 
elements frequently involve medical determinations outside 
the range of common experience or common knowledge, medical 
evidence is generally required to demonstrate that a 
disability is related to service or that ongoing 
symptomatology is related to a current diagnosed disability.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The veteran was treated for refractive errors in both eyes; 
however, congenital or developmental defects, including 
refractive error of the eye, are not diseases or injuries for 
disability compensation purposes.  See 38 C.F.R. 4.9.  
Therefore, VA cannot grant service connection based on radial 
keratotomy and its residual effects.  

Excluding evidence of treatment for pterygium, which is a 
service-connected disability, there is no medical evidence of 
an eye condition incurred in active service.  The veteran's 
service medical records do not indicate that the veteran 
complained of eye problems, and the veteran did not seek 
treatment for an in-service eye injury.  In 1958, the veteran 
complained of injuries resulting from powder burns, but VA 
physicians found no evidence of eye injury aside from 
pterygium.  No medical opinion relates cataracts, dry eye 
syndrome, or blepharochalasis to the veteran's period of 
active service, nor did the veteran manifest a post-service 
continuity of symptomatology of those conditions.  The 
veteran was not diagnosed as having cataracts until December 
1998, blepharochalasis until May 2000, or dry eye syndrome 
until December 1998.  A physician conducting an examination 
in January 2000 noted an in-service history of eye injury, 
but the accompanying diagnosis does not attribute any ongoing 
disability to that particular alleged injury.  Therefore, 
there is no medical evidence that the veteran sustained an 
in-service injury that resulted in an eye disability, and the 
veteran's claim for service connection for eye injury must be 
denied.


ORDER

Service connection for eye injury is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


